Citation Nr: 1341593	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, as well as during his February 2013 Decision Review Officer hearing and his June 2013 Board hearing, the Veteran and his representative contended that his currently diagnosed bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  The Veteran and his spouse have continually asserted that his hearing loss began during service in 1969 and has grown progressively worse since that time.  He reported in-service noise exposure from working as a heavy equipment operator and working around jet engines on the flight line while stationed in Thailand.  It was indicated that he did not wear hearing protection during service except when at the firing range.  After separation, the Veteran reported working for Burlington Northern Railroad as a machinist or diesel mechanic, using hearing protection as a requirement of that job.  He discussed recreational noise exposure while mowing the lawn with hearing protection and belonging to a Corvette club. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Pavement Specialist.  Additional service personnel records detailed that the Veteran served in Thailand and was issued a motor vehicle license to operate many different types of equipment.   

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  

In an April 2011 VA audiology examination report, the Veteran discussed in-service noise exposure, including working as a heavy equipment operator and with munitions near jet engines.  The Veteran complained of difficulty hearing.  As a civilian, he reported working as a machinist/diesel mechanic, retiring in 2008.  He denied a history of significant post service recreational noise exposure.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
45
65
85
100
LEFT
15
25
30
55
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  Otoscopic examination revealed a significant amount of potentially occluding cerumen present in both ear canals.  After examining the Veteran, the examiner indicated that the Veteran had a mixed hearing loss in the right ear, likely due to earwax.  Later that month, the Veteran underwent cerumen impaction removal. 

In a June 2011 VA audiology examination report, the Veteran complained of hearing loss.  He denied a history of post service recreational noise exposure and reported having ear trauma in the form of a reputed eardrum after service.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
50
60
70
LEFT
15
20
35
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  After examining the Veteran, the examiner diagnosed moderate bilateral sensorineural hearing loss.  The examiner indicated that it was hard to conclude if the Veteran's military service was related to his hearing loss, as records showed normal hearing.  It was further noted that the examiner did not see a threshold shift in military service.

In a September 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire examination report, the Veteran complained of hearing loss.  He denied a history of post service recreational noise exposure and reported having ear trauma in the form of a reputed eardrum after service.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
40
55
55
LEFT
15
25
35
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  After examining the Veteran, the examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In the cited rationale, the examiner noted the Veteran's normal whispered test findings at enlistment and normal audiogram findings at separation.  It was indicated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears 16 to 48 hours after exposure to loud noise.  The examiner noted that impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss and continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  The examiner indicated that if hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner then concluded that as the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss. 

In February 2013, the Veteran submitted copies of pictures of himself from service working near heavy equipment and airplanes.  He also included a copy of an April 2008 hearing test conducted by his employer.  Finally, he presented a statement from a private physician, M. H., M. D.  The physician indicated that he had seen the Veteran regarding his general health as well as his bilateral hearing loss and tinnitus.  Based on a review of his available medical records as well as clinical notes and examination, the physician opined that it was as likely as not that the Veteran's hearing loss and tinnitus was due largely, if not entirely, to his active duty in the Air Force where he was exposed to heavy construction equipment and jet aircraft.  The physician indicated that the in-service noise trauma would have been more than sufficient to cause the conditions present today.  It was noted that the physician based his assessment on his physical examination as well as his training and experience as a physician.  

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss is warranted.  In this case, post-service VA audiology examination results dated in 2011 reflect a bilateral hearing disability for VA benefit purposes.  38 C.F.R. § 3.385.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  38 U.S.C.A. § 1154(a) (West 2012).  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as a Pavement Specialist and was licensed to operate various forms of equipment.  The Veteran's reported duties comport with the nature of his MOS and his duty station.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from heavy equipment and jet engines during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

During the pendency of the appeal, the Veteran asserted that he experienced decreased hearing acuity in his ears during his active duty service as the result of exposure to noise associated with working around heavy equipment and jet engines.  The Veteran and his spouse further asserted that these symptoms persisted from the time of the in-service acoustic trauma until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  Additionally, the Veteran's statements are internally consistent, as he has repeatedly asserted that he had decreased hearing acuity that began during service in 1969 and continued to the present.  There was also no evidence of record demonstrating acoustic trauma or any occupational or recreational noise exposure without use of hearing protection following the Veteran's active duty discharge.  Based on the above, the Board finds the Veteran's assertions of experiencing decreased hearing acuity since active duty service as credible evidence.

The Board finds the April 2011 and June 2011 VA examination reports inadequate.  As an initial matter, the April 2011 VA examiner was unable to provide any opinion as to etiology of the Veteran's bilateral hearing loss due to cerumen in his ear canals.  After conducting the June 2011 VA examination, the VA examiner based his medical opinion simply on the Veteran's enlistment and separation examination report audiological findings.  Hensley, 5 Vet. App. at 159 (holding that if a hearing loss disability for VA purposes is not shown in service or at separation from service, service connection can be established if the medical evidence shows that it is actually due to incidents during service).  In addition, the June 2011 VA examiner did not adequately consider the Veteran's reports of in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Furthermore, the VA examiner failed to consider the Veteran's reports of experiencing continuous symptoms since service, as well as to provide an opinion concerning the actual etiology of the Veteran's current bilateral hearing loss.  

The September 2011 VA examination is also inadequate as the examiner simply listed the service enlistment and separation examination report audiological findings.  The examiner then indicated a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The foregoing statements do not constitute a complete rationale specific to the Veteran's own appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  The September 2011 VA examiner also failed provide an opinion concerning the actual etiology of the Veteran's current bilateral hearing loss.  

For all the foregoing reasons, the Board finds that the April 2011, June 2011, and September 2011 VA examination reports are inadequate for adjudication purposes and are of little probative value.

In view of the totality of the evidence, including the Veteran's documented in-service MOS, current findings of bilateral hearing loss, the decreased probative value of the negative VA examination reports, the positive private medical opinion, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of decreased hearing acuity, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


